Citation Nr: 1633714	
Decision Date: 08/25/16    Archive Date: 08/31/16

DOCKET NO.  08-28 610	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

Bridgid D. Houbeck, Counsel



INTRODUCTION

The Veteran served on active duty in the Air Force from March 1962 to October 1982, with additional Air National Guard service from May 1999 to May 2007, including active duty from September 1990 to October 1990, from January 2005 to December 2005.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  Jurisdiction was subsequently transferred to the Atlanta, Georgia, VARO.

In December 2014, the Board denied an earlier effective date for lichen simplex chronicus, assigned a 20 percent initial rating for left shoulder arthritis and chronic tendonitis, reopened the issues of entitlement to service connection for bilateral hearing loss, and remanded that underlying service connection claim and a claim of service connection for tinnitus for further development.

The issue of service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's tinnitus manifested to a compensable degree within one year of the separation from service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for tinnitus are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309(a) (2015).

REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Certain chronic diseases, including tinnitus, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service, even though there is no evidence of such disease during service.  38 U.S.C.A. §§ 1101, 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2015); see also Fountain v. McDonald, 27 Vet. App. 258 (2015)(including tinnitus within the category of organic diseases of the nervous system for which presumptive service connection is provided under 38 C.F.R. § 3.309(a)).

At the time of his January 1983 VA general medical examination, the Veteran reported a year-long history of high pitched ringing in his ears.  The Veteran is competent to provide lay evidence of tinnitus as this condition is observable by his own senses.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002).  January 1983 is within one year of the Veteran's October 1982 separation from service.  Tinnitus, such as that suffered by the Veteran within that one year, is compensable.  Thus, the Veteran's tinnitus manifested to a compensable degree prior to the expiration of the presumptive period and, as such, service connection is warranted.  


ORDER

Service connection for tinnitus is granted.


REMAND

The March 2016 VA examiner determined that it was less likely than not that the Veteran's bilateral hearing loss was causally related to his military service, noting that there were no service medical records available.   The Veteran's complete service medical records are unavailable for the period of service from March 6, 1962, to October 31, 1982, as detailed in the June 2010 Formal Finding of Unavailability of Service Treatment Records.  Nevertheless, the Veteran has submitted some service medical treatment records that should be considered when rendering an opinion on this issue.  Specifically, the record includes an August 1976 record of treatment for pulmonary complaints that included an audiogram as part of the physical examination.  While the audiogram itself is not of record, its results were summarized in this record as "basically within normal limits but did show some bilateral slight amounts of high frequency hearing loss."  This suggests some high frequency hearing loss during the Veteran's active duty service.

In her rationale, the March 2016 examiner did not mention this August 1976 record.  As such, the Board finds that a remand is necessary in order to obtain an addendum opinion that addresses whether this finding of "some bilateral slight amounts of high frequency hearing loss" suggests that the Veteran's current bilateral hearing loss began in service or was otherwise caused by his active duty service.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes the effort to provide an examination for a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).

Accordingly, the case is REMANDED for the following action:

1.  Return the claims filed to the audiologist who performed the March 2016 VA examination or, if she is not available, to another qualified examiner for the purpose of obtaining an addendum opinion.  Again, the claims file must be reviewed by the examiner and the examiner must note whether the claims file was reviewed.  All indicated studies should be conducted, and all findings reported in detail.

Provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's bilateral hearing loss was caused by active service, to include the claimed in-service noise exposure.  In addition, the examiner specifically must address the August 1976 record noting "some bilateral slight amounts of high frequency hearing loss."

The examiner must provide a rationale (reasoning to support his or her opinion) for any opinion rendered.  A rationale that consists only of facts and conclusions without reasoning is not adequate. 
 
2. Then, readjudicate the claim for entitlement to service connection for bilateral hearing loss.  If the benefit sought is not granted in full, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return that issue to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


